United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-3071
                                   ___________

Gregory Teamer,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Paul Konstance,                         *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                          Submitted: September 30, 1997
                              Filed: October 3, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


      Gregory Teamer, a Missouri prisoner formerly incarcerated at Algoa
Correctional Center (ACC), appeals from the District Court&s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 (1994) action against Paul
Konstance, a corrections officer at ACC.


      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
        This court reviews de novo the District Court&s grant of summary judgment. See
Davis v. Scott, 94 F.3d 444, 446 (8th Cir. 1996). Summary judgment is appropriate
only when the moving party demonstrates there is no genuine issue of material fact, and
it is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c).

       In his complaint, Teamer alleged he suffered injuries and was subjected to cruel
and unusual punishment when Konstance held Teamer and allowed William Bible,
another inmate, to hit Teamer. To prevail on his Eighth Amendment claim, Teamer
needed to show Konstance acted with deliberate indifference of Teamer&s safety;
specifically, that Konstance acted or failed to act despite knowing that Teamer faced
a risk of being assaulted. See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

       The evidence submitted by the parties, taken in the light most favorable to
Teamer, see Miller v. Solem, 728 F.2d 1020, 1023-24 (8th Cir.), cert. denied, 469 U.S.
841 (1984), shows that he and Bible were fighting when they fell into Konstance, and
Konstance restrained Teamer, placing himself between Teamer and Bible, but no one
restrained Bible. Bible then reached over Konstance&s shoulder and “sucker
punche[d]” Teamer, which Teamer admitted was a surprise. We conclude this
evidence cannot support the conclusion that Konstance knew Bible continued to pose
a danger to Teamer, once Konstance had interceded. Accordingly, the District Court
did not err in granting summary judgment in favor of Konstance.

      After carefully reviewing Teamer&s remaining arguments, we find they are
without merit.

      Accordingly, the judgment is affirmed.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-